Citation Nr: 9916515	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-11 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel








INTRODUCTION

The veteran had active service from November 1972 to May 
1974.  This appeal arises from a January 1997 rating decision 
of the New York, New York Regional Office (RO).


REMAND

On review of the claims file, the Board notes that on the 
April 1997 substantive appeal, the veteran requested a Travel 
Board hearing at the RO.  In response to an April 1997 letter 
from the RO, which informed the veteran that it may be some 
time before a Travel Board hearing could be scheduled, the 
veteran indicated that he would attend a hearing before the 
Board in Washington, D.C.  Notwithstanding the veteran's 
election to have a hearing before the Board in Washington, 
D.C., he was notified by letter in January 1999 that a Travel 
Board hearing had been scheduled in March 1999.  The veteran 
failed to appear for the March 1999 Travel Board hearing.  

Thereafter, the case was certified and sent to the Board.  By 
letter in May 1999, the veteran was informed that a hearing 
before the Board in Washington was scheduled for June 1999.  
In June 1999, the veteran indicated that he was in poor 
health; he requested that a Travel Board hearing be 
scheduled. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










